            Case 3:19-cv-04303-WHO Document 126 Filed 08/11/21 Page 1 of 3



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                          San Francisco Division
 3
     LAWRENCE TORLIATT,                         )
 4   on behalf of himself and                   )
     all others similarly situated,             )
 5                                              ) Case No. 3:19-cv-04303-WHO
                    Plaintiff,                  )
 6                                              ) STIPULATED REQUEST FOR
     v.                                         ) CONTINUANCE OF THE HEARING
 7                                              ) DATE FOR DEFENDANT’S MOTION
     OCWEN LOAN SERVICING, LLC                  ) TO EXCLUDE PLAINTIFF’S EXPERT
 8                                              ) PATRICIA FORCIER AND FOR ORDER
                    Defendant.                  ) CHANGING TIME
 9                                              )
     _____________________________________ )
10                                              )
     CONSOLIDATED WITH:                         ) The Honorable William H. Orrick
11                                              )
     Lawrence Torliatt v. PHH Mortgage Corp., )
12   Case No. 3:19-cv-04356-WHO                 )
                                                )
13                                              )
                                                )
14         Plaintiff Lawrence Torliatt and Defendant PHH Mortgage Corporation (“PHH”), in its
15   individual capacity and as successor by merger to named Defendant Ocwen Loan Servicing, LLC
16   (“Ocwen”), pursuant to Local Rule 6-2, hereby request this Court continue the hearing date on
17   PHH’s Motion to Exclude Plaintiff’s Expert Patricia Forcier (ECF No. 124) from September 8,
18   2021, to September 22, 2021, which is the hearing date for Plaintiff’s Motion for Class
19   Certification. The Motion to Exclude pertains to the opinions Plaintiff offered in support of his
20   Motion for Class Certification, and the Parties respectfully submit that it makes sense to hear
21   these motions at the same time.
22           The Parties further stipulate to, and ask the Court to approve, the following briefing
23   schedule on PHH’s Motion to Exclude:
24               •   August 31, 2021: Plaintiff’s Opposition Deadline
25               •   September 15, 2021: PHH’s Reply Deadline
26           The Parties respectfully submit there is good cause for, and no prejudice from, this agreed
27   continuance and extension.
28
     STIPULATED REQUEST
     CASE NO.: 3:19-CV-04303-WHO
     Page 1 of 3
            Case 3:19-cv-04303-WHO Document 126 Filed 08/11/21 Page 2 of 3



 1          A stipulated extension of time was requested by Plaintiff in connection with the Motion

 2   to Dismiss, which the Court granted. See D.E. 40, 41. Plaintiff also requested to shorten time

 3   with respect to the hearing of certain motions, which the Court granted. See D.E. 69–71.

 4   Defendant requested a stipulated extension of its deadline to file an opposition to Plaintiff’s

 5   Motion for Class Certification, which the Court granted. D.E. 120.

 6          The hearing for the Motion for Class Certification will remain set for September 22, 2021,

 7   and the requested modification is not expected to have any effect whatsoever on the schedule for

 8   the case.

 9   Dated: August 11, 2021
10
                                                  Respectfully submitted,
11
                                                  /s/ James L. Kauffman
12
                                                  James L. Kauffman (admitted pro hac vice)
13                                                jkauffman@baileyglasser.com
                                                  BAILEY GLASSER LLP
14                                                1055 Thomas Jefferson Street, NW Suite 540
                                                  Washington, DC 20007
15                                                Tel 202-463-2101
16
                                                  Edwin Lee Lowther (admitted pro hac vice)
17                                                llowther@cbplaw.com
                                                  Hank Bates (SBN 167688)
18                                                hbates@cbplaw.com
                                                  Randall K. Pulliam (admitted pro hac vice)
19                                                rpulliam@cbplaw.com
20                                                CARNEY BATES & PULLIAM, PLLC
                                                  519 W. 7th St.
21                                                Little Rock, AR, 72201
                                                  Tel. 501-312-8500
22                                                Fax 501-312-8505
23                                                Don F. Livornese (State Bar No. 125,934)
24                                                donl@ruyakcherian.com
                                                  RUYAK CHERIAN LLP
25                                                222 N. Pacific Coast Highway, Suite 2000
                                                  El Segundo, CA 90245
26                                                Tel. 310-586-7689
27                                                Attorneys for Plaintiff Lawrence Torliatt
28
     STIPULATED REQUEST
     CASE NO.: 3:19-CV-04303-WHO
     Page 2 of 3
            Case 3:19-cv-04303-WHO Document 126 Filed 08/11/21 Page 3 of 3



 1                                                /s/ Kimberly M. Ingram
                                                  Kimberly M. Ingram (State Bar No. 305497)
 2                                                BRADLEY ARANT BOULT CUMMINGS LLP
                                                  1600 Division St #700
 3
                                                  Nashville, TN 37203
 4                                                Phone Number: (615) 252-3592
                                                  Fax Number: (615) 252-6357
 5                                                kingram@bradley.com
 6                                                Michael R. Pennington (Pro Hac Vice)
                                                  Zachary A. Madonia (Pro Hac Vice)
 7
                                                  BRADLEY ARANT BOULT CUMMINGS LLP
 8                                                1819 Fifth Avenue North
                                                  Birmingham, AL 35203
 9                                                Phone: (205) 521-8000
                                                  Fax: (205) 521-8800
10                                                mpennington@bradley.com
11                                                zmadonia@bradley.com

12                                                Scott Burnett Smith (Pro Hac Vice)
                                                  BRADLEY ARANT BOULT CUMMINGS LLP
13                                                200 Clinton Avenue W, Suite 900
                                                  Huntsville, AL 35801
14                                                Phone: 256.517.5198
15                                                ssmith@bradley.com

16                                                Attorneys for PHH Mortgage Corp., in its
                                                  individual capacity and as successor by merger to
17                                                named defendant Ocwen Loan Servicing, LLC
18

19                                  ATTORNEY ATTESTATION

20          Pursuant to Civil Local Rule 5-1, I, James L. Kauffman, hereby attest that concurrence in

21   the filing of the document has been obtained from each of the other Signatories.

22   Dated: August 11, 2021

23                                                /s/ James L. Kauffman
                                                  James L. Kauffman (admitted pro hac vice)
24

25          The Stipulation is granted, as modifed. The response and reply dates are adopted,
26   and the hearing is set for SEPTEMBER 29, 2021 AT 2:00 P.M.

27    August 11, 2021
     ____________________________________              __________________________________
     Date                                              Hon. William H. Orrick III
28
     STIPULATED REQUEST
     CASE NO.: 3:19-CV-04303-WHO
     Page 3 of 3
